Title: From Thomas Jefferson to James Walker, 8 March 1808
From: Jefferson, Thomas
To: Walker, James


                  
                     Sir 
                     
                     Washington Mar. 8. 08.
                  
                  I recieved last night your letter of the 4th. inst. I did not suppose that I was in your debt. the impression on my mind was that the last paiment I made compleatly discharged the balance, and having left my papers at Monticello, I cannot now examine into them. but I shall be at home in about a month and you must then come & let us examine into the matter, and whatever is right shall be done. I have an account of Stewart’s for work done for you, which I recieved but lately. accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               